  MIKE
-SELL
™S POTATO CHIP CO
. 205 Mike
-Sell™s Potato Chip Co. 
and 
Bakery, Confectio
n-ary, Tobacco Workers 
and Grain Millers Inte
r-national Union, Local 57, AFL
ŒCIO
ŒCLC. 
Case 
09ŒCAŒ072637
 August
 15, 2014
 DECISION AND ORDE
R BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On March 19, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 359 NLRB 
673.  Thereafter, the Respondent filed a petition for r
e-view in the United States Court of Appe
als for the Di
s-trict of Columbia Circuit.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Suprem
e Court issued its decision in 
NLRB v. Noel Canning, a 
Division of the Noel Corp.,
 134 S.Ct. 2550 (2014), hol
d-ing that the challenged appointments to the Board were 
not valid.  Thereafter, the Board issued an order setting 
aside the Decision and Order, and
 retained this case on 
its docket for further action as appropriate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we 
have considered 
de novo
 the 
judge™s 
supplemental 
decision and the record in light of 
the exceptions and briefs.  We have also considered the 
now
-vacated 
Supplemental 
Decision and Order, and we 
agree with the rationale set forth therein.
1  Accordingly, 
we 
affirm the judge™s rulings, findings, and conclusions 
and
 adopt 
the 
judge™s recommended Order
2 to the extent 
and for the reasons stated in the 
Supplemental 
Decision 
and Order reported at 359 NLRB 
673, which is incorp
o-rated herein by reference.
3 1  In 
adopting the judge™s finding that the Respondent unlawfully 
made midterm modifications to the health and welfare provisions of its 
collective
-bargaining agreement with the Union, we rely on 
Oak Cliff
-Golman Baking Co
., 207 NLRB 1063 (1973), enfd. mem. 505 
F.2d 
1302 (5
th 
Cir. 1974), cert
. denied 423 U.S. 826 (1975).
 2  Consistent with our decision in
 Don Chavas, LLC d/b/a Tortillas 
Don Chavas
, 361
 NLRB 
101
 (2014), the judge™s recommended Order 
is modified to require the Respondent 
to reimburse the 
discriminatees 
for the adverse tax consequences, if any, of receiving a lump
-sum 
backpay award, and to file a report with the Social Security Administr
a-tion allocating the backpay to the appropriate calendar 
quarters. We 
shall also substitute a new notice 
in accordance with our decision in 
Durham School Services
, 360 NLRB 
694
 (2014).
 3  Member Johnson 
concurs that the Respondent made unlawful mi
d-
term modifications to the health and welfare terms of the parties™ co
l-lective
-bargaining agreement in violation o
f Sec. 8(a)(5) of the Act.   
He notes that the Respondent has excepted to some of the judge™s cre
d-
APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL 
LAW GIVES YOU THE RI
GHT TO
 Form, join
, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 make
 midterm modifications to the 
health and welfare terms of our collective
-bargaining 
agreement with the Bakery, Confectionary, Tobacco 
Workers and Grain Millers International Union, Local 
57, AFL
ŒCIO
ŒCLC (the B&C Union) without following 
the contractual reo
pening procedures. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL 
restore to our employees in the bargaining 
unit represented by the B&C Union the contractual 
health an
d welfare benefits they enjoyed before we mod
i-fied the benefits on January 1, 2012.
 WE WILL 
make whole, with interest, all employees in 
the bargaining unit represented by the B&C Union for all 
expenses incurred and all losses suffered as a result of 
our un
lawful modifications of the collective
-bargaining 
agreement, including depositing into the employees™ 
ibility findings.  In reaching this conclusion, he does not rely on the 
judge™s conjecture that the Union would not surrender on an important 
issue in the par
ties™ short bargaining meeting.  Parties may agree or 
disagree in collective bargaining for a variety of reasons and the Board 
should avoid passing on the validity of parties™ positions or strategies.  
In other respects, Member Johnson finds the record sup
ports the 
judge™s findings, including the judge™s finding that 
the parties had 
never agreed to a
 midterm modification 
of the magnitude of 
the January 
2012 changes in 
health benefit
s without reducing the modifications to 
writing. I
t was 
therefore 
reasonable
 for the judge
 to infer under the 
circumstances that such a cha
nge would have been reduced to writing.  
Member Johnson also agrees
 with the judge 
that inconsistencies in the 
union representatives™ testimony about the location of their bargaining 

meeting do
es not 
undermine their credibility about what was said in the 
meeting
, and that the human resource representative™s testimony about 
the effect of the union representatives was inconsistent with the rest of 

the evidence and therefore less reliable.
  361 NLRB No. 23
                                                                                                                                  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 206 health savings accounts the amounts we failed to co
n-tribute.
 WE WILL 
compensate bargaining unit employees for the 
adverse tax consequences, if any, of rec
eiving a lump
-sum award.
 MIKE
-SELL
™S POTATO 
CHIP 
CO.  The Board™s decision 
can be found at 
www.nlrb.gov/case/09
ŒCAŒ072637
 or by using the QR 
code below. Alternatively, you can
 obtain a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
     